                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                            CASE NO. 3:20-CV-445-RJC-DCK

 RICKY D. JONES,                                  )
                                                  )
                  Plaintiff,                      )
                                                  )
     v.                                           )          CONSENT PROTECTIVE
                                                  )                ORDER
                                                  )
 FIRST CITIZENS BANK & TRUST                      )
 COMPANY, and CENTRAL LOAN                        )
 ADMINISTRATION AND REPORTING,                    )
 a/k/a CENLAR FSB                                 )
                                                  )
                  Defendants.                     )
                                                  )

          THIS MATTER IS BEFORE THE COURT on the parties’ “Consent Motion For

Protective Order (Document No. 19) filed May 3, 2021. Having carefully considered the motion

and the record, the undersigned will grant the motion and enter the following Protective Order:

          It is hereby ORDERED by the Court that the following restrictions and procedures shall

apply to certain information, documents and excerpts from documents supplied by the parties to

each other in response to discovery requests in the above-captioned matter:

          1.     Counsel for any party may designate any document or information contained in a

document as confidential if counsel determines, in good faith, that such designation is necessary

to protect the interests of the client. Information and documents designated by a party as

confidential will be labeled “CONFIDENTIAL.” “Confidential” information or documents may

be referred to collectively as “confidential information.”
         2.    Unless otherwise ordered by the Court, or otherwise provided for herein, the

confidential information disclosed will be held and used by the person receiving such information

solely for use in connection with the above-captioned action.

         3.    In the event a party challenges another party’s confidential designation, counsel

shall make a good faith effort to resolve the dispute, and in the absence of a resolution, the

challenging party may thereafter seek resolution by the Court. Nothing in this Protective Order

constitutes an admission by any party that confidential information disclosed in this case is relevant

or admissible. Each party specifically reserves the right to object to the use or admissibility of all

confidential information disclosed, in accordance with applicable law.

         4.    Information or documents designated as “Confidential” shall not be disclosed to

any person, except:

               a.      The requesting party and counsel;

               b.      Employees of such counsel assigned to and necessary to assist in the

                       litigation;

               c.      Consultants or experts to the extent deemed necessary by counsel;

               d.      Any person from whom testimony is taken or is to be taken, except that such

                       a person may only be shown confidential information during and in

                       preparation for his/her testimony and may not retain the confidential

                       information; and

               e.      The Court or the jury at trial or as exhibits to motions.

         5.    Prior to disclosing or displaying the confidential information to any person, counsel

shall:




                                                  2
               a.      Inform the person of the confidential nature of the information or

                       documents; and

               b.      Inform the person that this Court has enjoined the use of the information or

                       documents by him/her for any purpose other than this litigation and has

                       enjoined the disclosure of that information or documents to any other

                       person.

       6.      The confidential information may be displayed to and discussed with the persons

identified in Paragraph 4(c) and (d) only on the condition that prior to any such display or

discussion, each such person shall be asked to sign an agreement to be bound by this Order in the

form attached as Exhibit A. In the event such person refuses to sign an agreement in the form

attached as Exhibit A, the party desiring to disclose the confidential information may seek

appropriate relief from this Court.

       7.      For the purpose of Paragraphs 4(d) and (e) it is understood by the parties that any

documents which become part of an official judicial proceeding or which are filed with the Court

are public documents, and that such documents can and will be sealed by the Court only upon

motion and in accordance with applicable law. This Protective Order does not provide for the

automatic sealing of such documents. In the event a party seeks to file any material that is subject

to protection under this Order with the court, that party shall take appropriate action to insure that

the documents receive proper protection from public disclosure including: (1) filing a redacted

document with the consent of the party who designated the document as confidential; (2) where

appropriate (e.g. in relation to discovery and evidentiary motions), submitting the documents

solely for in camera review; or (3) where the preceding measures are not adequate, seeking

permission to file the document under seal pursuant to the procedural steps set forth in Local Civil



                                                  3
Rule 6.1 of the United States District Court for the Western District of North Carolina, or such

other rule or procedure as may apply in the relevant jurisdiction.           Absent extraordinary

circumstances making prior consultation impractical or inappropriate, the party seeking to submit

the document to the court shall first consult with counsel for the party who designated the

document as confidential to determine if some measure less restrictive than filing the document

under seal may serve to provide adequate protection. This duty exists irrespective of the duty to

consult on the underlying motion. Nothing in this Order shall be construed as a prior directive to

the Clerk of Court to allow any document to be filed under seal. The parties understand that

documents may be filed under seal only with the permission of the Court after proper motion

pursuant to Local Civil Rule 6.1

       8.      At the conclusion of litigation, the confidential information and any copies thereof

shall be promptly (and in no event later than thirty (30) days after entry of a final judgment no

longer subject to further appeal) returned to the producing party or certified as destroyed. The

ultimate disposition of protected materials shall be subject to a final order of the Court upon

completion of the litigation.

       9.      The foregoing is entirely without prejudice to the right of any party to apply to the

Court for any further Protective Order relating to confidential information; or to object to the

production of documents or information; or to apply to the Court for an order compelling

production of documents or information; or for modification of this Order.

       10.     This order shall be retroactive to the date of commencement of discovery and shall

apply to documents that have already been produced by the parties.

       SO ORDERED.                                   Signed: May 4, 2021




                                                 4
                                       EXHIBIT A
                               CONFIDENTIALITY AGREEMENT


       I have been informed by counsel that certain documents or information to be disclosed to

me in connection with the matter entitled Ricky D. Jones v. First-Citizens Bank & Trust Company,

et al., Case No. 3:20-CV-445-RJC-DCK, have been designated as confidential. I have been

informed that any such documents or information labeled as “CONFIDENTIAL” are confidential

by Order of the Court.

       Under penalty of contempt of Court, I hereby agree that I will not disclose any information

contained in such documents to any other person, and I further agree not to use any such

information for any purpose other than this litigation.



DATED: ____________________

By:________________________________

Print Name:_________________________


Signed in the presence of:

____________________________
(Attorney)




                                                 5
